United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                             F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                               May 17, 2005
                                   FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk


                                            No. 04-60401
                                          Summary Calendar


DUKE APPLETON, also known as Duke Klabo Richard Appleton;
ALICE APPLETON; DUKE KLABO WEBSTER WADE APPLETON; KOLLICE
APPLETON; DUKE EDWARD WADE KLABO APPLETON,


                                                          Petitioners,

                                                 versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                                          Respondent.

                       -------------------------------------------------------------
                               Petition for Review of an Order of the
                                    Board of Immigration Appeals
                                        BIA Nos. A96 029 280
                                                 A92 029 281
                                                 A96 029 282
                                                 A96 029 283
                                                 A96 029 284
                       -------------------------------------------------------------

Before WIENER, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*




       *

  Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
        The Appletons petition for review of the Board of Immigration Appeals’s (BIA’s) decision

denying their request for asylum and withholding of removal. They have also moved this court to

expedite its review of their petition.

        We reject the Appletons’ argument that the BIA impermissibly reviewed the immigration

judge’s factual findings de novo; the BIA did not substitute its own factual findings for those of the

immigration judge but instead held that the evidence was insufficient to support the immigration

judge’s findings, which it was legally entitled to do. See Girma v. INS, 283 F.3d 664, 667-68 (5th

Cir. 2002). We further hold that the BIA’s asylum determination was supported by substantial

evidence. See Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994). The BIA was not required to

accept, without corroboration, Duke Appleton’s oral testimony as sufficient evidence to establish

eligibility for asylum given that the immigration judge had impugned his credibility, finding that

Appleton was trustworthy only with verification. See 8 C.F.R. § 208.13(a) (2004); Abdel-Masieh

v. Ashcroft, 73 F.3d 579, 584 (5th Cir. 1996).

        We are without jurisdiction to address the Appletons’ argument that they are entitled to

asylum under the mixed-motives doctrine given that this argument was not presented to the BIA. See

Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001). Finally, when read in its entirety, the BIA’s

decision does not support a determination that it misapplied the law on imputed political opinion. Cf.

Campos-Guardado v. INS, 809 F.2d 285, 289 (5th Cir. 1987).

        PETITION DENIED; MOTION TO EXPEDITE REVIEW DENIED.




                                                 -2-